In an action to recover damages pursuant to Judiciary Law § 487, the plaintiff appeals from an order of the Supreme Court, Westchester County (LaCava, J.), dated June 8, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint and denied his cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of entitlement to summary judgment dismissing this action alleging violations of Judiciary Law § 487 (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Donaldson v Bottar, 275 AD2d 897, 898 [2000]; Michalic *404v Klat, 128 AD2d 505, 506 [1987]). In opposition thereto, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint, and denied the plaintiffs cross motion .for summary judgment.
The plaintiffs contention that the venue of this action should be changed to Oneida County, where he commenced it, is not properly raised in this Court. Moreover, the plaintiff should have appealed to the Appellate Division, Fourth Department (see CPLR 511 [d]) from the order of the Supreme Court, Oneida County, changing the venue of this action to Westchester County.
The plaintiffs remaining contentions are without merit. H. Miller, J.E, Cozier, Crane and Skelos, JJ., concur.